FLAUM, Circuit Judge,
concurring.
Although I agree with the judgment of the court, unlike the majority I am neither “reluctant” nor “dubious,” see ante at 655, 656, in determining that extra-contractual damages are not available under either section 502(a)(1)(B) or section 502(a)(3) of ERISA. Supreme Court precedent and statutory interpretation, as well as the great majority of other circuits which have considered the issue, all point in the direction of excluding such damages. I would therefore find that extra-contractual damages are excluded without second-guessing the wisdom of policy determinations already made by Congress.
Part IIA contains numerous references to the “troubling” implications of excluding extra-contractual damages. It notes, for example, that “on grounds of policy and, perhaps, of justice,” a good deal can be said for allowing extra-contractual damages under section 502. Ante at 658. In the abstract, that may be so. But ERISA, like all legislation, is the result of compromise and policy decisions. One of those decisions, as the Ninth Circuit observed in Sokol v. Bernstein, 803 F.2d 532, 537 (9th Cir.1986), was the determination “that the entire statute was aimed at the protection of the integrity of pension plans, rather than at direct protection of beneficiaries.” The majority advances views as to the advisability of Congress’s policy choice. In this context, I do not consider it appropriate or necessary to speculate on the merit of these congressional determinations. Regardless of whether we are “sympathetic” to allowing plaintiffs to recover extra-contractual damages in ERISA actions, ante at 659, given the relevant legislative history, statutory interpretation, and case law, they should be excluded.
Unlike the majority, I do not find the Sixth Circuit’s attempt in Warren to distinguish Massachusetts Life Insurance Company v. Russell, 473 U.S. 134, 147, 105 S.Ct. 3085, 3092-93, 87 L.Ed.2d 96 (1985), to be “well-intentioned.” Ante at 658. Indeed, I find it somewhat disturbing that the court did not choose to follow the reasoning of the majority opinion in Russell “as setting a proper guide to follow rather than Justice Brennan’s separate opinion which speaks for a minority of the Court.” Warren v. Society Nat’l Bank, 905 F.2d 975, 984 (Wellford, J., dissenting). Such an approach merely “tampers with an enforcement scheme” crafted with evident care by ERISA’s drafters. See Russell, 473 U.S. at 147, 105 S.Ct. at 3093. I would adhere to the Supreme Court’s admonitions that “where a statute expressly provides a particular remedy or remedies, a court must be chary of reading others into it. The presumption that a remedy was deliberately omitted from a statute is strongest when Congress has enacted a comprehensive legislative scheme including an integrated system of procedures for enforcement.” Id. (citations omitted).
Neither do I find persuasive the plaintiffs’ argument that a single sentence of dicta authored by Justice O’Connor in Ingersoll-Rand Company v. McClendon, — U.S. -, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990), authorizes extra-contractual damages as a remedy under ERISA. I agree with those courts that find that “[s]uch a departure from precedent likely would not have been accomplished in a single sentence, in dicta, at the close of an opinion focused exclusively on a wholly different issue.” Gaskell v. Harvard Co-operative Soc’y, 762 F.Supp. 1539, 1544 (D.Mass.1991) (emphasis in original). Indeed, given that Russell has been a cornerstone of the ever-growing jurisprudence barring extra-contractual damages under ERISA, it seems to me highly unlikely that the Supreme Court would reverse its course without so much as an attempt to distinguish or explain Russell. If the Court is intending to modify the state of *665the law in this area, it is doing so in a surprisingly murky manner.